Attachment A - Bivens Complaint form

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

Timothy . Wise 03540-063

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action)

V. CIVIL ACTION NO. 1:20-cv-00056

C. MaruKka, ReMalone, D. Pilant, FE Saunders, Wh Kendrick,

A. Shroder, S, Wyatt, G.Walfers, Ce Carathars, Ki Thompson,
S.C00k, Ds Rich, Ve Phillips, Re Alexander, De. Munn, J. Green
J.doe%l, JS. Doc#2 , S. Doe#3 C. Horton, K. Marsh ———
(Enter above the full name of the defendant

or defendants in this action)

Defendant(s).

COMPLAINT
I. Parties
A. Name of Plaintitt? _/ {moth i S. Wise
Inmate No.: 0354-0-063
Address: Federal Correctional sastitution NI Doulel,
po. box 1009, Welch, WV. 24-801
Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Plaintiff:

 

Inmate No.:

 

Address:

 

 

Name of Defendant: C,. Maruka

Position: WARDEN

PlaceofEmployment: FCI M*DOWELL, RO. BOX LOQT.
iSeleh, WV. 24801

Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

Name of Defendant: R, Malone

Position: Counselor, Unit B-4

Placeof Employment: FCI MDowell, ROB L0X9

, Ueleh, WY. 34801

Name of Defendant: _D, pi lant

Position: UNITMAWVAGER, B-Unit

PlaceofEmployment; ECL M DOWELL __ RO, BOX L029
bSeleh, WV, 4601
Name of Defendante _K, Thompson

Position’ Health Ser viles Adminr trator

Place of Empleyments FCI M“ Dowell, 1.0, Bia 1029
oselch, WM, 24.80)

Name of Defendants Se Look

Position: Coctectinns © ff icer

Place of Emphynent? FCL M&DOWell, 0.0. BOX 1029.
Walch, WV. J480/

 

Name ef Defendant: D. Ri ch

 

Position: Associate Warden

Place of Employment? ECL M<Dowell, D.0, BOX 10249
_wWeleh, WV, 2480!

Nameof Defendants Vs Dhi lI LPs

Position: Counselor

Place of Employments FCI M® Dowlell, D.0. Box JOLY

Welch, Wi, 2480]

Name of Debadants , R, Alexander

Pusition’ MULES @

Place of Employ ments FC/ Vf “Dowle | [ D.O. Box 1029
_Weleh, Wy, 2480!

Name ef Defendant? — De Munn

Positions Captain .

Place of Employment: FC! ME Doukll, Do. BOX 1029
Welch, WV, 2480

 

 
Nama of Defendant! . Green

Position Mail Room Supervis of

Place of Employment? FCI M “Dowell, f.0. Box 1024
uleleh, WV, Q2A8O!

Name of Defendants Co. Horton

Positions SIS Lisyteatant _.

place of enplsyments FC) M Dowell, 2.0, BOX 1029
Urltleh, WV, 24280!

Name ef Defordat? K, Marsh

Positions Human Re Soulces

Place oF employment? FC] M°Dowell, D.o. Box lOLY
Welch, WV, 2480]

Name of Defendant ~~ John Doe #2

Position: Cottect ions officer

Place of employment? FCI Me Dowell, D0, Box [0249
—Waleh, WV, 480]

Name of Defendants Sohn Doe #2

Positions Cortect ions officer

Place oPemployments FCI M“Dow//, D.0. BOX /OR4
Welch, WV, 2480]

Nome of Defendants John Doe # 35 ,

Position? Superlis or, Denfal _-

place. of enolymed? Fey M Dowel, _po.2Ox lok?
Welch, whV., 2480!

 
IL. Place of Present Confinement
Name of Prison/Institution: ACL M cD oute.| [
A. Is this where the evegts concerning your complaint took place?
Yes / No

If you answered “no,” where did the events occur?

 

 

B. Is there a ~~ procedure in this institution?

Yes No

C. Did you present the facts relating to your corfplaint in the prisoner grievance
procedure? Yes No

Ifyou answered “no,” explainwhy not: For_@ months L Aave Gsked! ed blyoNe.

 

If you answered “yes,” what was the result at level one, level two and level three
(attach grievances and responses):

 

 

IU. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes No

B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1. Parties to the previous lawsuit:

Plaintiff(s): Limo y Scot! iS ’$e

Defendant(s): Harley f Appin of a/.

6
IV.

2. Court (if federal court, name the district; if state court, name the county);

EASTERN DISTRICT OF TEXAS , BEAUMONT
3, Docket Number: qi] -CYW- 1 4 9
4. Name of judge to whom case was assigned: (AKOMWA/ 7 Did
5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)
SAL/ pending
6. Approximate date of filing lawsuit: 52C0 9

7. Approximate date of disposition: — SH/V// pending.

Statement of Claim

State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. Include also the names of other persons involved, dates,
and places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph.
(Use as much space as you need. Attach extra sheets of paper if necessary.)

Seo Attach moot pages Loc State mort. of Cheith

 

 

 

 

 

 

 

 

 
STATEMENT. OF CLAIM

(2) 1C.Maruka, Warden, FOL MDouWel). Violatedt
plaintifts 5” 3" ond J4" amendment Constttutional rights
While acting under Color of law in his official Ca acity . By
implemendiing , encouraging te be _implented or al owing
(imple e1 ation of Policies and focedutes Within FCL
M° Dowell which Violated Stated Constitutional r fghts of-
NlalatitY Timethg §. Wise.
Warden C. Maruka endorsed and encouraged the

use of Spectal Housing Unit (SHU) as “Punishment,” fr all
inmades, @Ven Plior te ang Bonding of guilt or Sanctions
by the, Disciplinary Hearin oftcer (DHo) Meanin
inmates|\on Le itatedghive Ze cegation ( ablen, as in Dlintits
Lose, thmedes ate placed in ee 60 Ad. Seo. due to no dau
of theid own and No Wan doing,) are Sudlering harsh
deprevations intended a8 * ounntshment,; ” fhe Samz as
inmates! on Disciplinate Segregation (D.S.) already found
a of rule infractiohs, This is evidenced hy FCl

“Dowell! SHU Rules, Which the Warden is Wel! aware of,
thet Show tha @xact Same “Authorized,” items for
Ad. Seq, as DsSve This Polte of treating Ad Seg and
D.S, the Same allows aie SAH mem ber i arbi trarch
dtscteninate agains4 and puanish an hate withour Buc
Proce gs, in Deen of the Const tution. These
Puonish ments include denying SHU inmates LooKS,
News pers ar Magazines 7) fiom SNe Publi Sher c per

Mafia ng! BOp Polecy,) or trom institution Cok Catt,

8
 

Also dental fle radios, Creating a Complete inde mation

black out, From the methedical puanishmeat policy ,
oof ng the entire su in Violetion Of The Code of

Ledetal Regulations, Vattonal B.0.p. policies, and

Consttfuting Cruel and unusual punnishmert,
\Watden C. Maruka encourages and endorses iHega|

Mail Docedures. The mail pr cedures enacted af FCI MLoidel,

Violate the Code of Federal Requletions, National Bureatt

of Drisens policies ahd the Law, Arbifranth enacting
these Nevs ules, Such as limiting [20g of COE SPORMEMCE
70 “ve Pages front OMe § fepecting felfers Cased 02 The
Color of aper used, then The. /flirs Ave fo be Photo coped
Anyusa ¥, the rejection and destruction of, pcivele Ofizens
mail, Photo’ a Liitbout Notice or appea/ Process,

Thou Sands af. pa raels fave alr bady Gf) MAstf oer. a
jad The Sek!

this tannet, because Warden C. Marika a
under his author tty have. Obeided te Create Their an
rules Htbouk Tegatd 70 The Lat’ th This Coty.
When Dlatrotite” Stopped C. Marika, (whe was Wearing
a Wiad breaver covering his Name tag, and as _pleintil had
Never previously See him, by asking as he walked by
his door on €-Range of FCM Dowell SHU, " Ae Yo The
warden 0" C, Maruka Shook his head back and forth In
Dlai nett thon asked “ou ett hot Fht-

the pie ;
Warden 2" C. Matka feplied assertively “Nol” Grd kepf

WJalRing Clown the fang and out ef Sight. Since this

g
this time, befween apptoxtmatel id sepfember LIDCH
october, Warden C. Maruka has ‘tot Stopped af haope s
door When he's tried to address these issues to him,
Warden C. Maruka's del? herate Indifference has Caused
Dlatatrtt to Suber Ulsanfon Pain, denial of Serious Medical
Needs , diserim tation, harrassment, Aenial of Due prwcess,
and Crue|_and_unusual punnishment. Warden C. Marika
has allowed Sh at Fel MVowed/ te (éfaliase agains
| laintily, and they Continue te do So, punnishin
Dlaintift br Fila in thts Court, AV 2 ae Pc
Court Qod Lowyer al’ record _''s openad and Phere Copted,
Violating plat ifs tiakts;70 a te. debendants an
Untai ad Vante @ ae ae Denyin plaloti
low bhlatty, Which le Ths WEVER Ble bed QLESS
fo in appr a C/oht Morths, Ha nfite tite. hes
beon at ~C/M oll Dhaintitt has been placed /?)

Shi Several fines die fo Seizures, a documented

ple 2 Oxi stin Nod ical Cond (Eton ahd Atsabilty, The Mosf
fecent fitte, Was becembe 7" 20/4, hed Dai nti’
Was Seat to the Cifside les pifal at prescribed Opt! Se’ Atte
Mads (unich hed been Yin to Get back On Since Jilly
43% Poly, Despite Sevotal hips 16° 0ufS (de Aaspifel Gi
threw |§ enevade prescii pt ions, The asf of tUbich on aie
2nd 9020, after in \jering A Dlatnttf’ did Nop (ELL eV
any ant: Sezate medication until Fobroaty 5% F010. Neintihs
in vestigation to detormine whether tp tdasdet him, Was

10
Concluded Cccotding fe unit Marager D, pibat and He
SIs head, Ms. sfark, on Sonyar ‘y 20 050,
dileciniain to Aah spor plaiiefe Ml ILA 1S Met
Match 16’ and the 4 fel Work tir [ait nine
Kran sper A LE) eliberafely Dold Up), ZO Prolong
plainti¢'s § Subleling in the! SHE, “hou Any
disci plinar hates or Season OThil Than 1
punni sh iA (efaltation & bor diling tn this Court.
ppiogise 1S Still - ge Ned. ‘eal Kreative,
ti a Sevote Injul 4 Bis Lack, I ig Shoildlet and
Nock Caused durtho The Seleeres yn Jonuay Which
Caused him fe ho! taken to The Oupside Noes; Difel.
flat atts incoming and ue 9 going (Mail, as _ * phone.
oe sale eauioe 6 i of Whe Ladondants, of
br cut y [2QSCAS fo! Sa infettned OA Dlaiatehs
Case Gnd dans fo firosecette  Guminl defendants have
Made Comments abot this, pial Warden C. Matata Knows
Fron his partici pation 10 Me Weekly SHU Mttein
Lshere these isstes ate Aiscusfad, as Well @s E Moile
Warden 0. Moruka has been tndormed of these
issues and has endorsed and encouraged These
Vialadions af’ Dlainti My ConstiL-uf tonal ih hes, Or Anproximately
March 20", 2020, Warden C. Maruka fecleved © A ORDERS é tom
this Couct, Notify: ‘ng him of of lege / ma;'/ preach ees (i.9,  penig, feadiny
and Photo Cop y ing gal Mail,” slortal of Cl eve nee orms, and
Other Cons} yn Viclations, Todly, Loril 2” 2020, Ne chert
hes been Made to toiedy or step any of Hose Uoletions.
(2) R. Malone , Counselor Unit BA FCI M*% Dowell,

Violatect Plaintiff's 5" gt and |4” amendment Constitutional
Pighgs, While — under Color of law in his official
Capacity. From uly 23 20/9, though September 20/9,
R. Malone. Knowingly assigned dlaint d? fo a Top bunk
ia dafiance and disrégard tor medical bottom bunk
resthiction. Months of this deliberate diserim ination

(25 ulfed In Severe Stress and Further Aart? ,

Re Malone refused to Process plapdcie Submitted
Visitation forms. oc, Fenn Who had already deen amproved to
Vistt in Several other BOP tnstttutions, Submitted forms
Via united States postal Service. R. Malone Claimed he hod
“Novel fecteved the forms.” J. Fenn then Sent Several Ses
Certified mail with refucn feciept, R. Malone retused te
Process the forms without Cause or explafation, R. Malone
arbitractly denied plaintiff visits for opprex 3 thonths, Withad

Sanction by a DHO or Memo from the Werden.

From early August 20/9, When plaintifl Secan asking
R, Malona Va Grievance form Ss, Male ne Cont ind /[ Made
excuses Such as ‘Mot having any Qhievance forms at the
tims, or when he Sean Lili in SHU hed ae Le
dtd not bring any with me.” The last time plaintil’ Seen
R. Malone da dlsdeuael mastanton one, he hod net
and Stil hos not provided any Grievance forms, deny 1A
plat att ft! Pemddy and Duo process, ey Dlaiah# A Seller
plaiendea denial AP corioes Medical needs an foregoing Violations.

ia
(3) FY: pilant, B-unit Manager, EC] M Dowell,’ Violated plaintilf’s
an ee aid /4 ” amendment heaeivtoeer Vights | ishile actin g Under
Color of law in_his official Ce pa city, DD), Diland li stoned to
plaintiff's Complainks repeatedly, Yet Parled te fillows up or
invesftaafe While also denyia OF (evan Le Aim ee Spe ethical i, Plaindi MH
Cxnlained his History af Seéure,” aNd Fe feet Bat all baths ek
We Nded anti seizute Medycation had Nof OPl patod Ok
Dlatob te Could bat LY 00 pf Madice/ fe See Aén ar fos sore fo
Ais rope sds, Minder plat nad Poslems With ry Pa lone Dot
plac essing Vesitg LIODE: ne Wtdycal [o3ptict ions NF
Jon yong Hevance botms, This Wen on Sram September 20/9
Hila toh Wo Yan d2f 20/9, E plato OS and 165 002 Gti td OCOSS fo Bes
Property apt Peal Materials, personal (etoras efe., So hates er tract
dates ore Untoiatlable at thes Zime, ) b. Mlen 4, Unit Mieneger and
Department Heed af Unit Teams 1a Bune, Tp le “Ola nd ie
Z rots Paoile fc : 4 GRACE Jil MS Jum Cows: 26r NMeélone ‘ EL lent
(ha Dainfill Jad hot Stin Malone por Weeks, than lata s,
Me, Dil nt Contioied 0 Say Yh byrms fate 6 Cone bom
Malofe Yd YW of bin Knows YD Zhen 70 Yo * Dlaintit AltS
Noyes provided Gliedlance Arms. Maintiff Spote to , Pit aor
Cue ry time he Seen him (n Shit, Several Mes befwaer
Sepfember~ Malember 9019, and 12-264, 12-307G, ¢-4-20,
(23-20, 1 I¥-Ro During Note of these Times Atd 2. pi laot
Meng ion 2. Malone ting on “extended leave.” As Lepartmunrt Head
D. Dtlout did Not OSSIG n Someons Cle, angat@er Counfelor , to salle
Over 2. Malore's duties, to help ne ot ptovide pli evace JIS,
On January 30", 260, MRS. Oxlord, Hw B-unt 4  CoSe Manager

Cone fe my door on F-Ronge Coll 243, to have my Cell maze

Eddie Ty Wate Sign his Unit Team fle evs . |

13
G3) (cont) MRS. Oxdord apo! tyized hae not asi eee Aim Sooner, Sah

Said She had been on * Exderided Médy' cal Leave," Y Tasted

hey “why hove We not seen 2, Malone?” Sho replied “Hes been 00
“Extorded Lode,” QNd May Sz Gol a white LT Cxplained Id
Net Seen Molore ta # months. She asked “haf hy You lee >”
Z toplied “LZ have Pzcded Pievan dorms Onong a lol
ole Tits alt of which has been Unavailable She Said Sha
Would “be back xe morrow and LU bring You @ Gielen ge
Aim,” kshe also Said “ Someone wes Supposed to be OSSIG MeL
hi take Over Coun jelor Malones dafles,” Dlaiatitf os off
this Writs er 4-03: 20, hes Not Vocteved Offevonce erm.
On 2+//'-2 Plaine WH Spoke fp D, pilant, he sold
Diain tiff igs Ore alti : Yai bins tion ts Chse So
We Cav Pad iA me tds da* Dainfs Bangi Ingutted
“Where ts Counselor 2, Mak fe © OL Vz hop S227 Aém 44) f MoAlAs,
and sf) edary firme L Ve Akio! bet! Joe Stitt a NCES Or
anything O32 , Yas Se fre. "ch ad Ou Ae PSK Malorte.”
D, piland Stated "“Wtlne pas bLe a “Okfended lta, wi
rs diy Legh} duty, “in he Mail L00M, he Canna, Come
aside He Fes al She Pees On. “LD Sethe? af Lb. plan?
“Tye tof had & Counselor p Mhaitths an! have tod been
Ghle % get On thing L need.” 0. pilanp eked “What
as You ae ey ZL Said a aE Nhttd HOS oe Lyf M5, Lhe
Leen naod needing Bhai QM Pads. Fhe and Yt hepfp Pao? am if
ob! on Malone.” Ds Dilor Sard "LY Pave OL cor FCS
Gog OU ferns,” Ong Jib, Dhint SH hast Pye
(2c (aved £ (vances. 0. Piland Aenied plain KH Lue process,
Fotles del tt inves sate disertmination due to disasil ity, sey Lt NeatcOn
DaSed On refusal te plocess Visitiag dorms.
[4

afm
 

(3) cont) D, Pilant Knowsing of plaints fs * history of Seizure,” and
medical issues, discrimi nated against plaintif? s disability, on
I2-9-19, plaindt fh was taken to an outside hes pital due toa Severe
Cetzyte. After the Doclr, &, Southerland preserthed Kepra_ anti
Seizure medication, plaintitt (das retuned to FOI M Devel and
Dlaced in the SHU, Ader more than three weeks [nr SHU, Apptey,

On _|12-3]-30, Without medication or evaluation by Ml bavell
medical stoff, Plaintiff wos feleated to General Population ,
Where| Unit Monasger_D. pilant placed him back in Unit B-4,

With lamates already in bormod _D. Dilaat in October Phat Certain
inmedes did Not Ulort plaialtl in Unf B-- Causing D, pilant

to fWite LeassiGen pletof, iy fo Whit CL, Not only did
D. pilaet place” plaindit wshere he (pileat) Kites Phere
he teats and poteatial dan i Lit ASO Plated Aid
on Top Aloo, Top bunk, D. Piland then Used the Sifuation

fo ald on tamale CKaown po plaial: KL aad, as bipe bonb,”) Jo
Nake threats against Meitf. (M “Thatit piland dd 2of Leite
Dainty id bs Goi fo rie Physical ab Diland Used LAs
fo jestity piecing Dp bohttl back (pn She, tent did TALS
Withoul any punishment tor the. (omede making the threat,
oe discriminatin aes plaintiff, d, Wilent Das been
allously tndiferond- p ALE Compla tats of C onsfiltfional Vekdons,
Cepaatedly denied plaintiff ie ces or access fi Lem om and
Participated in Placin Dlain “LL in SHU Where he hes n
Oxce sSivel punished ontire Hime Tough Ae Committed Yo jntrachion.
D. pilaret hes Partictpated in reloliting agains} plaintif dot filing
in this Court, deli betately hindeping ~the: Processing of his tronster and
through today 4-0a-do, has denied plain On grievance him,
D, oid Caused Dlaintiff fo Continue Sutlaring epravatioas a Tho Virus.
15
(4) |F, Saunders , Leute nant Specyo/ Ahausiag Gps?
FC/ Mk dowel, Viblafed plainf (Hs 4” S$” and /4" amendment
Constifufional Lights, While Gtfirg vader Color of law én
his off terol Capac tty. Fo Soundert Koous/a ty implemented
and or endorced illegal Policies and probeduves (1 SH,

designed to totmeat” (inmates Mlacod in Sha, Which prSe
fo Cond tab tonal Violations, ep Co0ks, is semi and
NewS pe fees Sent tow publishers, Ond also Pot! pra viding

a book Lavt, Pr"'so ners Oe lodd bith Nothing te Pred,
Tanuars
iu nehtanadtnls APD i Leo YUACOS

Fioum M52 fender KO (7 — Aten
Uj eve allowed i eb octivel, Coiling Jotpotes. atid plavaolll

oh yom ty Word, 1a Violetior od the Lat,
Cote of Fedetal Leguladiivs gud Bop polity, These
ago dlapretabions We badsréed on All SH nies ,
The se. on Administrative Se G6 eparron an gf M'SC1W Nay
Sear egation alike, In Me SHY Rules, (+ Shows That
Adinidvctrativa Segr jation ond dfse (plincty VGlZ al) ON
We Alowed Tha wa items Qnd Subject 6 be
Same hlankat puanish Not S$. : ,
O00 /-2-2020, Fi Saunders KieoHn ly Suahyecrer/
Placnt lf ty 5 days in a dry Coll, then 2 Ways ia a
avd QU, Wh a niury te Pi's back , a00

 

Servous /9)
Se vevh Araising Oo bet hips and Ledf le i Ut rout
havin Arm @ aluaded Or Treated ty aical Stat.
FE. Sgundecs Subjected plaintiff? 2 Tse five days
of darment 25 punnishment., F. Sounders
discrtminated against plantifl due & Ais

d rsabdly 7 Y of Seve wes. Plaintiffs Shoulder WO alse untreafed.

| 1
 

4) ( Conf.) F Saunders fasled to have plaintif? S2en or CValdafed
by FC! M“docsell medical Stef’, des pite ob VOUS in farres and
Dlaintith’s Complatnts Whik in physical dur ress, The 5 Clays
on Contrede Slabs usith an exdcemely Thin Matt, While Dlasntide
Was Saering [nfue lo 4oM™ hipd and backs Shilkder ,

Sp pecityca lly Jind cats heradely fp punnish Oad torment,

Pisin to tha level ol aid od- Plaint it’s og”
amebdnen? Constituftiona/ ang * be ffee tron Craof

L Undstlal Magra while discrimi natin er
Dlarati i din 75 ‘sabt ey The hatd ships On)
deyprovadions in Ye Spee (al /housne Yah, iLndes The
Soper yi'si (0 Of F Saunders We Shocking Und

WM Coa}, These practi ves ale lout nel ty Zi wep Winder (he
f ug Ond KLep/} quer dy Q ee a“ eng - Gl ANE
Myrms, Ze inmatZs Complain Or (a per Ww a2
pud on “Wothing COM?) Status,” 3 fue rg Ay Ase derived
even Mate baste Necbssifi2s, I” rbd obo Aor Hing
fA TBLS r, Gut¥ , Dlaintifh DAS LO Jue os Til On ng
SExbis the Stu LI. -- Sayles ver
directed Mts. Hyolell (in bur lords pe fatat he )
xO “Nor 02 LEO? PA filiitle. * a. Aas
Subjecled Plaintiff repectodty to exttently Pelsh
Condiprons , Such as rate Soins “nO Why -éll” bohich 6
fosotved for famates Suspactodo Lo he or ra
ee and Sturvcic! /amafos. Dlatapiyt 1) Lo Wa
Yhap Crifecia. Ther another fo. days ia a “hatd =

(Ae ed dr Aisrupfive inmates, Nabe Was sof uted,
and hes Never peon A's lupfpve af FC/ a EZ Sociale
Aas insted Cnn Ga fece S eo LEKET nN Laie ef Maite "No M00)
17
 

\W, Kendrick, Correction OMicer Fei M¢Lowell, Violated
Dlaintitl’s 5%, 8% and /4" amendment Constfufronaf Gls tail
acting under Color od law ta his Ofejal and dividual
Capac ity. On Approx. 1-2-2020, While escortin plant!

ty the wtfside, Cf visian hospital de te Seveve Se/zure ,
ating Which Plaintiff in if ued himself, (including Q@ Soréaus
and? pantull ¢9 fury fo his back, Upon intake End white
peas Screened by Lootor R. Southerland, W. Kendrick,
g tng oud ide Me Scope,” ol Abts Métas began Sillng
and in sistent ly wter eal thi lp plaints, Qe. fo Aes

back aj ry Wes thi sparing how he Was hurt and where ,
buf bles Arown out & Wh Kendrces yeliing “LES

ee , Ae ddd fave a Serzedte, hts on Otos.” The

sector | Could Ned héer plaintiff over W. Pade Yelling

ANd asked plaintiff fo “Sepead thal?" Chen Ploint it

tried fo (epee? That “Somethtag Lett broxen ta Acs back, Phat
Samaething, *A bone i's meting around.” W. Kandrvck Again
Was galhrn Ins Csfently Ahat "Mey 09 Wigs, Yo Need

fo Mug £237? dim, “Ofc. This bebawor, vaterdciite Wily
Maint medteal valuation ord Keeping him bron (ecieetag
Heedment, wend be ouside ts Scope ol Wh. Kendricks
duty gs.a B.0.p. escort, ond prekinake Cadste b¢/09
Dlain ft! Si whetihg Wanton fain, W. Kond cK, as the
SH 41 on Fa SAY Continued 0 fol anyone Od Wt ye
that Plaink# Was Ming Gh Pitves Sy aa Urong LU eTK
Ats Bak, 0n /-6 200, (We Kendine ('s af a Dock’,
onl his No Medical Prataing, We bes Conflotelly teil
Outside We Scope of his dipres AS a Colledfioh Okcer
aNd inher Lived lth Dan Hhs Veli Cal FP Caf ty, JD
Vrolotan of rhe Lawl 18
 

© A. Shrader, inmate Trust Fund Supervisor, FEL
M*Dowell, Violated Plaintiffs 5%, 8" and IA” amendment
Constitutional Cights, While acting under Color ed’ law
in his fclal opacity. As Department Head over

A, Shrader has fe eel “" arbi ifrarily

Set
denied plaiaf iff the bility or siaacha putchase
Over the or eer Pain dieu ons and ae aS Well

These athe Hawg Oeantals pale CausetA

a5 Shemps Poste
Dlatnt: fa 5 Wanton Pp ah Ohd Sub aping y-A5

wel as Aontal of Dee process acess. tp hk Courts

and family. Commi'ssaty ts Supposed 7a 6e Weld vered Cue
2 weels’ but ofha ts not delivered for 3, Or 4 weeks at

a tm or loAgels Dlainti has Not been aly wed Fo
inventary h/s aa Moperty , Se Pas been dened kegel
Matel tals ON (PCOS, Cy omples ot These loutine and

On aMraty dentals ote 10-(€-/9, |- F-20406 (3 wesrs,)
[-2a- ie - 2-7/0 -2020 (2 Olay s loss Than 3 Wetks,) And these
Ave ample examples as plain? LY Canto? be énatg) Buprohen,
ointments or Sfamps ta last Ais (on 2 using loulhr2
deprevo Hons, Which faken all 07 resale in Cluel a0,
Unus ug! Puan? shaneert, There ate Several lon ee Perieds

al’ ae sr ovadron. During one of! hese Cesulhn 1g /) Ap fio.
plain tit niced hrs Complaints fo A Shvador.

40 LL

Me. Soca les Pondod ee You wont /’€e ZL, COar
ae b, Shu,“ 4, Siivader Pas (mn plemerted Ald S2
Polécies and Wocedutes in hs Department, foikinel

Uioladiing Dlacntr H's oe as aie of He policy ro
Dunnish a inmates ia bvery possible Way, Such as eit aly

meni Needed parn scale ar! Stamps 0 actess he Coutts.
19
D OR. Alexander, R.N, Medical Department Fel MDowe/I,
Violated plaintiffs 5* 8" ond 14” amenctment Constitutional
Cights, While acting Under Color of law in his official Capacity,
R Alexander performed plaintiffs intake Screening,” fer the medical
Department upon arrival to Fe) MDouk// on wy A384 2019.
Dur . the Screentng, Dlainfiff expkained his * Seizure A/sordet, Wg
thed “hed been on Tegretol and Oxcar bazepine a Ah aronr-
times, until his setzures had Wend tafe emission and hé

Finally fe ested bp get ott the medication, He indormed 2.
Alexander thet for Mote than 18 months the Seizures hed equin
fo tecur and he reguesfed to be put back on the Medication,

R. Alexander Stefedl wos tanking ad plaialift’s ‘Hisfory of
Seizure,” in the Computer Like! He issued a bottom bunk
inedical Pestriction, one Copy for th plaintit ord a

Copy for fhe B-4 unid Of ice, for the on-duty Unit
Correcd ions officer, 2. Alexander Then told Dlainfilf fo
“watch the Call -out,"” Jor au cppoinfmand ty See the
DAC. Calothers, Who he Would indorm of the Sifuedion,
Atler a Couple Weeks Dlaintirlf he nat been placed on the
Call-c he asked 2. Alexander the first time he Seen him
outside Hee Chow hall. Alexandel Said “ &é papi end 7hINg s
are Slow in Mdowell

December 9”, 26/9, Diainti” tos Aken te an ouside
hospifal Une fa Stizure. Doctor RB. Southerland
Prescribed KEPPRA anti Seizele Medi Cafion al fer C Valuation
and Cr Scan. Upon Lefutn to the prison plain wlas. placed
in shu lWiteul an incident report, tlithout being Seen by
any M¢ Dowdell medical Stoll and Lwithoul ny Me ‘Letion Wade
QUdclabi, bor Seizures or Preirihl, headaches,
20
(T)(conh) On December 10%, 11, 16", 16" and IM Platotrl Confinded 10
inquire of R. Alexander why he Was Not fecieving prescri Sed
dication tbr Seizure disorder nor anythin ty pain 2 Plai nb ift
(epeoded ly Stated his fear of Seizin ahd pur ting himsel.
Dlat nt iff jue P. Alexander Numerous detailed Sick-caf| (egdasts
als, On 12-19-4q PR. Llexander Said hed looked it Up
and "You were Caht, the Doctor in Welch prescribed KEppeA on
I2-9- $9, and Keppra is an anti Seizure medication.” Dhintiff then
asked) “Then why have L Not recieved if then 2" Akyander Said he
Wes “Working on if.” ON I-6-2O Plaintiff Verbally detailed his
SeiZure on 1-2-20, Then Stripped and Showed 2. Alexander The
basket hall Size bruises on both hips, and lel? Thigh. Then Dlaint tl
explained tha 2xcruciatin ly painful! batk in yulgs R Alexonder Said “Lf
Sounds. |ike an ‘nlazmil rth disbocetion, untertunately Heres Nop much
Wwe Can dodo if, but give You Some wraps and Vdaptollen.* Thad evening
Plaintiff’ was given F ibuprofen, then & mole on /-$-20, Mo Wraps oF
Gin ‘ay barter Wes pravidled , Nor Was “ follows Up, evaliation of
oxamtpation perlor mod. Dhintif SPote fo Alexander CV Ol Lie ho Seer
him, (epeat edly Gave hin Sick Call Slips begging tor help to Manage The
Dain and be boked at. R. Abxandar (2 peafed fold Malopil Hut he Wes
“Work ing on if ete. R, Alexander bailed th his ditty fo have Meindife
Seon dat Serious in juries Jo Was only wessing at, ANC ahowed hi fo
Sublor Seizures Shap K. Mexander tts abase a and wWefe preven table ,
Causing Ularifer Pain and S wth oning cmd Ether [nperves,

Wolfers, Re, Medical Dept Fet Mdowell, Vielated! plaintiffs 5% 5”
and 14% cunend ment Constitutional fights While acting under Cobt of lan tn his
Oficial Capacity . Approximate befyjeen 12-20-19 and 1-26-26, Dain
Lxplained Medical Sues Qnd fear af hating mote Seizules, bile giving Cables
Sick Cal! leguests ahd Medital CT Lleasé farms , Those Sarns Gd Lecotas

A
 

 

(ie) Were never Processed, On I-N-Jo plointitt
Again Stopped Nurse G, Walters af his door and explained
dé, 1) J uy to hit back Qqused during Hu Sez ttle
On /f2-20, and The een Pee P02, Coupled
with The L2of Ltd Ltvi(, bor Liobeaed by GI)
Mpoajel/ Medical Spat), G. Walters le sponded tlt
"wid i 0a a Sick Call Sip,” Which paint Gude
hi) detalling AES GSS 2S of! SCr ious Wed bowl
Needs, 7 Aire aS Allow! “ip Gnd Miurse G. ll alheors
Aid Ns thing for Dlaints fe

@) Cy. Carothers, PA medical Department FEL M<Dowe//,
Violaled Dlaintiffs 4%, 8” and /4” amendment Const tutional
Rights, while acting undey Color af law, JA her officia/
Capactf oe Car a7hers, el pifte PuUMEel ous Stok Caf f
lr’ “gclestey Cddtess/0g Dlatatitls need t Get Lock On
onté-Seizure medication, The need Lor pain relet,
and Need 2 be Seen Ar back /afuty + Shoddérae damaged
during a Selzure on 1-2-2020, None of Sbe5e
fead> were Méf lalabi ft. Jas fever been @ Valuakei
by MDowell Medita/ stat’ Since August JO/9.

Thaeys lal at®fl CUAS Lt ascribed 4 Lei Conte UY ZS
eet Ppl e2 (3) f?mes, 170. S221 Of Alon ap

“ere, Cone. (Woxi mare Cause of P's delbtlare
in OGL Or Cf) Ce 8¢ing JettTel Lap Ulyes CN Selling
ol denfon Dain,’ Les ling LA Chtef Gti Clits ital
Dunn ishaneay, Plalate LES air ind Subleting Cold
and Should have been Shortened, ad CG CaloPsers
gate. his feguesys the intetesf hey Gosecved or ity at all,

| | AL
G(cont) Dlai ntift Was Seriously hurt, his back, Shoulder
and Neck on |-2-26020, during a Violent Seizure , Plaintiff
Submited More than a dozen Sick Call regulests , beg “ing
to bo Seen and evaluated by C. Carothers « ON A-Ac-XO,
plod nti Ef seen phy ste ians Ltechas C, Covothers falking
to te inmate across the tier trom his Cell ahoul a
Sick Call opdest Submiffed legetdlag A Pashe PAs
Caruthers rately Comes down" the Hore (1) Stl, GL
Dlalort rdf Sto ped her at Ais door Whin She finished
with the fash, and Stated, “Mrs. Carothers Le Submitted
Many Sick Call slips Since _/-G-2Z020_[é€ jarding
Painful| injuries that are Nop healing , hut No Cnt has
Spo ke fo Mes” She feplied “Ges /Z Know Wise, Lim
gels to have You pulled cul So £ on examine You.”
is es all Sard ia trond of my Céll Mode K, Braden
P laint-itl did net See CL. Corethers again Until 3-28-70,
She had plainh pup in a sig Cell (here thy had to
oll back and forth through a door, Néi thir ab. & peat Well
because af Me Noise In the SHU. She told plaitit? held
have him X rayed for the Nagging Painful injuries hed
heen Subering almos/ Three Wotthe Dain Aas heard
NoThine furthor this aed doy of, Apri | 2020.
Pla ‘A, Ws htslory of Seizure, his Megtests and Continual
Mores 4 be pid hil on the ty) seizue Medication tleve
Lrnown by C. Colothyes and !qnoted Sop Ma Months, resulting
In_inev edible hardship and Mather yyuries Shi dusting
pe ryentahle Serzeres, incl ud y chipped and bieken teeth , (Ajured
Nick, Wohl Shoulder ond neck, lett thf rated SHU, GM die

to C. Coto this delbelate dren le.
ads
TC) Ke Thomp Son , Health Services Administratop, FOL
M£Dowell, vielakd plainti ts am $” and 14" amend ment
constitutional rights, While aching under Color of Jaw
in hts official Capacity, As Department Head of the
Medical Depart nent, K. Tho MpsSon Aitled #0 Slow up
on Written and Verbal regues?s Made by la) nti th
Vegarding his need t be “Placed back on Ont -Seé(zife
Medicglion, fatlere of M° Lowell Sfofh fo bvaw
Medica! li 254i} of {00 ¥ Sadlate eo Previde Overs! 9bp ith
Orders Crom outs (de Doctors Such os 3 Seperate preset? ptfoas
by Dector R. Southerland dor Keppra _onti Seteure madication
os Wall as on and diotte Ae an asecessed tot, Priluco
to foto l Uy On Dlainf fs Many Sik Call (OUCLSfS, Vetbe!
(ty Uests Made ts MedCal S afl lia ip ih TM MPSO?
elute & p)locess Wedical LY (0(20Se8 Por WM be Og
lacotd, Alf af hese Jaslne tasiulped If Autthir A pllt ZS,
Dew | SuPering and Mncal al Serres Mmediéal Needs
mounting A Cluel ¢ ews Val Dunnishment,

(ip LS. Cook, Correction Officer, Fel M Cowell, Violated

Dlat atifts 5™ 3™ and J4" amendment Constitutional rights,

While actin Under Color of law i'n his of rclal Copacity.

When S, Cook, resp onding % platotrhs Medical Adtles3. Welw

i'n Cell, 229, B-Unie F, Ae (Coor,) ilas awWale or Sheil (ube
been Aware of Dies tntiflc dtsobilty and Lishty of! Se’zile..
Le whs also falt by Ono lh mle ( dhintibhé prevsowS

Colly and Neigh bor) that Dlaintt! wes Lig. dh SCHL 2,"

at
 

(A) (car ot) S. Cook not only lgnoted Ond disregarded tA’'s
Iobormation, Ag Cbiesec’ Se ASE OFbr oder Ye Sp porting
fo Obu Se Dai nt £f, usin Sep lop (iafe ANd @xcessive
force On hl ati deirtag and ah Ais Se¢zute, Walntit
af % Aime was leststing of Capatl of Les 2S sfonce. SS Sake
Thies 2 Lover P's abe e MOAOUWACE HG "AES WG?
~ 6. Coffin Deintt lt thine Ls Lock “UN thoi, Coubl
1G We , 2 Cook Od Chef UIKNOWA oft VCS’. Cat 1CE

i Ver ies Loin SPUTS,, LL bpla Dlalibife lt JO. UP UE,
Slonmet'n A/D ee? lareheling The Culhs dein On Skin
td bof. Cr or iy With battls ead tedbi Cihhs.

{Do haiti fos er Lath path ty, ther cnfey 7129
and ped lock/iag pies ptife lob Wie onerap lab pre
Pai'nliy/! position Mb Of Appion. hours Phen cdg
Dlatohy ay /n suv for Weeks, Sralsed all oa Adieake
CUE white Aa whhé Clanped Gow), OSE OC” is Soca
hack, This (leather? as Navel VleCessa ty ©

prop (late, byt “UfaS Q Sas ty /- of. <lool ag

me Med: cal aig! yn O¢s. Oica Showing meg

Seizy le, QS tell as nother i) Nate Spot th! phi
That placah' ff thes Jn Gea’ ‘aving q eat

S, Coaks ytss hati bn ae oS a Mad ical (35te
lesulfped {A Contifithiolal Ve WEL OOS 54%, §° ond
/4™ aren F hts. These U/dations Loci ido? OY
Lele ied Of Alainti ff bit thor cause of
5 tle hon Deceiaatioas Hat blair fl’ blas

O/) dru 3, to Covet LtS QWN aie g0/19.. Cook alg
led 4 be Known te tamates. that he (did Nof tsant Dlaint fe

bak ia Unt BA, p faint; ff Was Never Seen by M<Dowell medical Shadf
| Q5
John Doe #1, Comections officer, Fel M Dowell,

Violated platnt Lls 3 and 14" amendment Constifutiona|
Rights, While acting Under Color of law in his Official
Cepacit Wher cipprox) mate] october, 2019 he
entered 'plaintifts cell #//0, C-L unif atfer Count while
Qll the other Cell cloors Were yet locked. Wakin Plain i?
from Slee pon his hunk yell ing al him fw No delbade
Cause, John Doe #{ Called plaintiff fowsard him With a
Fae as plat atitf approached, Sohn Doe #1 Said “Jef me
Guess, ay having anther Seizure.” He hin pulled
placnti- by The arm fo the Sal/ port where Joh Doe #2
and anetter C.0, were Waiting to take Plaintitt'ta SHU,
for Ne oppatend Leasen. John Dee #1 Said “Call him wp.”
Whee plainti pus Ais arms behind him, John Doe AQ
gr bhed his hands and Yankoo his atns up and behiad Aim
Mtl tf Ll) Mike the Shoulders would pep fron Hip Sockefs.
The palo Coused Dlainphf fo kee Confrof of his Ladder, Dining
this humiliating patadal experience Soby Doe#l Said "kK
hes | pissin eM, “A Thee began fo hag) _ Thin Walt
oles Walked dagressive ly actos The Yail, ae Hr Cafdied
by John be #2 Av eitire Wey, zo wha LTS Offile.
Dlainti ee Qg drug Screen Urinalys/'S, Whith
Wos Negative tor cag phintiff Was Still Placed’ hock
[0 Sl tor Opproxtim (ely 20 doys. Thrs tas tof only
Oxcossive bree, dad disériminalion of Dlainti M's disability
but also tefaltation, there was no other Veason +r
Sohn Doo #1’? Commend Vet Me spite Youle heving
another Seizure,” /

a6
D.Rich, Associate Worden, Fey m¢Douell, Vroleded
Dlai ntitt 5m 3” and 14% amendmen constitutional Nights
While acting under Color of law ta his official Capacity,
As a Departmen) Head and momber of ta "Execufpve Sfeh,’
lato iP taised Valid Consfttafronal Vsofetions to 0. Rich,
during “Walk throughs,” Such os Oenial of Serigus medical
needs! denial af he process ('S$Kex, /neluhn Aerial ob
pea foros, Dian made these Verbal protests re
D. Righ Many times hefween Oc faber 20/9 rough
February 2020, Rather than looking inde Dlajnt? Ti

Metical Ai sfory be Comninted Sttital frmes " Cus
Smcking K-22,” when the plain had la? and “hitch

had Nething 70 Ob With Plains pre exiSfing mettica!
Cond ition and al’sab ify, About, the DIM am aL, D. Rich
re plie of n ou Nave a of, Thin Bai Col felor
Naloae, “ Whe Assoctate Wotdin 0. Ritch, Knew

P Ma lone was on bXfendad leave, (hus Makin
Dlaintilt S wtevances UsoVatlable Ati denying

hi Ouse IFocess, UMhen Palani Yo ughd “pp Jie

Use af! SWy @s pitynish nis OV Benita! oh Lois,

Nei 5 Pplees., (Mga zines Ghd (adios, 3. RiCh re. Spactded,
"We wand tts ‘Special ousvag Unt so be as Miserable

as Ae Car) Wake if y LE You Don} Nike if Lit felling i
Woube, Cy Mbijtah, Cental of Wsithing ihhou! Soutien, D. Reh
Sad “Thafs Nef my t6h, BML ts Yotts hol fea,” Dial OG had
Olroad Lough all Pyse *ssu0es te Unis Jean fe No résubh.. Bein
locked bthind a Steel door AY lyurs ao thy 7% Gags G@  bfesk,
Plainti’ Could only erMlaia to Execahirs Spt he Qld Gof fe
Shp ot fix thor, A's Serrous (5 5t0e5, Ml) 0, Rich Vetised xo

&l7
 

(131 Cond.) address or fovesttgare any ol plaintitl’s
Shoct/y Claims ant his Calloas as Les Pe) aM Sith
Claims! SRS usted n Lond /nilid, Vola OAS » AMAL as UTES,
sublrtn and toss, Furthermore, D0. Rich (5 aware

of Shell réedal lading ag ala Sf plain till Sor filing iv)
this Cour,

ZA Cs plainhtls belief’ that D, Rich was “heh 9g

Warden,” for Some of he Pir Platafill Was 0 Zhe en
Dlacaft Wf (eptafe dy explained Li's /88Ues 16 D. RIG} ,
buf Zhe actin 4 os fed if be kiotin he Could, fre ‘of-
Cale He 5S, Once S$, Cock Ploounced blatty i Was
“on dtugs,' 2D. Rich +f eafed Dainpi HY! Lee a Persea
CML Y wW ho hyotgh? all Ars Ploblelias Cf hipsell, LUE
4 Plalif 11f patients Ex Mained Hhal ft Cold

P tonbiol Serzutes titboys the Needed Onf/

de Nedicat? on,” D. Rich Jf 4S, Leph Er ur Vd
wif Smoking K-2 Youd 06 OR" Me Mather tl haf
Pla nhl Sai fe Could No wf ), Rich fo Just MNGi lé
/1ifo his Medical histry. Wien told Shaft Platiofi tt Las
beieh pes (vance fit MS, 0: Rich “Said " You
have £ ot 7h YOU Ui Team,” and Would 1of- Lop
Pa All Dh - oe bid Would just Keep le pleds: 09
ifs D. Kich has Mnede the Use of Ka Ais personal
“Mission, ” Ye PAS enathed) Ol Str posted incon oS 1,
partici pajed 72? Polistes Lupich Volto Lonsfs ldbaral
projections a Show fo 7s Zou non Kx,” Due fo LIne par
assempri ons ug Use,” Mtde by CovtecfionS Spall With Ne
Med ice) Hai ning ne The pailute I Met, ca/ Sfahl #& examine
Plain Ag becalte The aa ad- D. kerb: J Mi Sget: ved Cath,
 

 

((4:) V. philll ps; Counselor Unit C-1, Fes M dowel,
Woladed pla (ntitfls 5B”, 3” and 14" amendment Constifutional
Mahts, While acting under Color of law, In october 2009,
Dlatatelf Was moved *%& unit ¢-/ % accomodate bottom tin,
hottenn VY hor, bottom bunk, by WSS, oxbord [pn CoS (det of LOD
of plaints Selzurtets Ve phillips retused ro gi 86 tat!
rievounee dims Sayin u Ya mist. tet Be Porns SLoD
Malbne, O35 You ate by on his Case Joad,” When plain Al
fold Vi philltps he had nod been able to See R Malone
iA Weeks, Then Months, V. phillips Said Me. Same Thing,
When, he Kno ®. Molone wes on “Exfonded canve.”-
V Phillips took Dar? in redaliadin f Against plaiati
in alts cv tm Aad sion of Ars al sasllif, Ly Dlacrn Dit
Lack 1) SH on Apptox’matel, Lecomber BIT DOl9.
This was unjustified, », As vt Phillips aliauled thé Drachice
ol fameades Packing Thetr Cel/ Mapes plop thy Ka thie Than
Shakl, offen resid ey 1) Pufp of property « Several
iamates has Stolen ‘Dlalott He pry hin her ues
Placed! ia Suv /a Ochobar Quid Oto Vof ton? blast iff
hack ta th. Untd dor bor of 2x posure. V. Phill ips
KAtu ‘of This, Yes SH abowled Them re fer Stade Aim
& Dlce plabatth’ back tn Shu Pheugh hed Core NeThing
Wr “a his tasulfed Jn berth egal Cop veitoPions,
Ayty, pale, Subkocing Old ast,

*

24
(i5) S, Wyatt, RN. Medical Dep}. Fel M ‘Dowel ,
Violated plaintiffs 5% 3% and 14" amenctment Constifutione!
rahts, Whtle acting under Color of law in his official
Capacity. S: Wivatt fotled to Process written and Verbal
(ey wests! for Serious medical Needs, feqauding th

| dor anti Seizure medication, follows ub fsb
ofbvrar Wi Sockson 2 latotiet to b¢ SN for Pain a//
Serious injuries Sustained during preverfable Sejzure,
On |-a-20, S. Wyatt told W, Jackson he would
Come check on PlatabY, atper fe Was Made owale
of the issue. Ye failed todo So, faving plaloli#é in
0 Fofturously Pain ful] Cy Cel/ tor Hid days , TN
Q moe tn a fat Cell WW itout being looked cf or
Va (uated Or GIViNn ANY Neilicat/On. Fupthtr §. ihyat?
dyiled fe Pave Sorwone Gitalifjed above hire fo Cdalade
OL my ty help plato: L HLA

Diaintilh was treabed Worse ton an anitnel Gnd
Suffered hottilly because of S. Wat, & Mexanel ,
and 6. Waltérs, C. Catothrs On K. Thompsors
deli berate ind iHerente fo these Cuts. EVlYy One
of thom Were aware af Dlaintitts Medical needs,
tity doc the antiselzore rugs, then ber 11 eafnty of
(AjuOeS Susfained aupir, y freenlal SC/ZLN ES ,
Theso MU “powell FCl hed! ca! Saf (gltoted The Crabbe
Exper, Doctat 2. Soutyrtard lhe piésct’bed Medication
thiee (3) Himes, Then Swsepp plal pf titles The 109, by
Keeping him lacked (a Cll With ainda! “tle
(Aju yeS, Violating bys ¢ ole ta & bye of! Chitel ¢ Uausica/ hinnesh VL
306
'D. Mann, Captain, FC) MDouell, Violeled
loi nfifls 5% 8% ond 14" amendment Conspifufiona/
Ly oh bs, lshfle achin undar Cb for of! Jai [An Pes bc tal
C iDa Cif , Co prain D, Munn hy 5 cM plemented wd
entorced’ tMegal Practices and procedies in Fe /
M Dowell, “These (nélude enya plaintil books,
Neils popérs, Maga Z0 aes and Sadias (0 She THs
Copriay Q Hon [ead Look S Mi PAIS pepe¢S Oe aga Z/iiS
Cr Poin Ay Luble shits ( aS (3 QCbtdae JA th JH
Code ol! Feiletal Logulalisas On Bo. pp Policy Stent)
Or Jam OW LINKS Ltt t/o0 Qo0k Cat,
As Ceyfain, and as a Menbser of Lvecutive Sal, as
(Jel as Depotdnent Head over Custody, 2. Munn 7bS
awn obligation and dudy te im plemerir Jausbel! polieces
ond Misceduies, as bWelf es oe Lirtide "Oversight, Qi
insure Std ate bellsising The Mat And folk ses
LSfablished by CFL ant Bop po Wey Sfalsnelys,
D. Muins Palure ond adisvegad od! Thaw Wiles, Pros
fosulted a Corspifubietal Veolaprens Fe plein he
and Ais Se v2 fat fag Chit! OD LO US ttal funn eshintitrn
D. Muna implemented and Séphed Ab on the SHU RULES,
dis pensing "Dunnishment," Upon ‘nfake to the SHtt Sor
Administrative S eqltgadion fomates The Sany as Usci pinay
Seq reqazion, Meaning innapes placed 10 std for Mon-
Aisehplinatty feasen’ are op mapicolly beine pith Shid
‘hg Same @S Males bund ‘qtilly of SOUS Lytle
introctions, 0. Munn Stated lati tt that all t's
Policies Were fe Cefper rule breaking.” Whin eked “udhod oboe

if They a? Nepal 2" he Sad “Then dent Come to Wet

oi
J. Green, Mall foom Super Visor, FC MDawell,
Violated plainti fhs Constitutional rights while acting
Under Color of law in his offtctal Capacity, lohan
Hepall y opening platafifts Cleacly nal ked “Legal
Marl, O pen only in the presence af iN Mase,” Aarcels
trom the Federal Courts as Well as attorne of
(ecord , When all Senders Were Clear k denbibed :

Not only did I. Green open or Airted Stal under
him. to © pen Said Mat], not in Plaintt 4s presence ,
buf also Copjed On 0 Phok Copier or directed $feh
under hin to photo Copy plain Hs Lega] Dna! aNd
disseminate indor mation from those Aocume ns s
ty defloadan/s.

| Dlain/il Sent Written Notiticafjions to J. CfLen
C eqauding tho opening and Photo copying of Ais egal (neuf,
Sent messages Via 'K. Thompson octing as LDO 00 1-25'-26,
Of Cor Lolly of 1-28-20, Speke fo J. Green eco to
tree on 2-II-20, lainpil! Said “There /s ho Mocedure
a sending legal Mail ta bes pashtation aad ZL On b0ng
hired tiem Sending Ove hgal Mal.” He Said 'Titsh Give
if fo Your Coup kélor ." flab opefh replied ‘Mir Cott Selo
2. Welons bas ben on “Etpenied Leave,” tor Moths.”
J. Groen Said “Lin owlere thal Matne ’s 07 eave.”
OC arse R. Malone boas (or krag Light Vuty, “ 1) he
Mell toom ot the Aime, Qt To Gleen Knew he
Wos Gpeniag ™ if legal Yat), bh hin Dlaind it [ai Se
Ha jsstle of The “ILLEGAL” Opening of Mega! teu /,
J. Green tried te Make the excuse that “policy
Stades rhe must be a name,” Plain }l Safed

BQ
(D(cen4,) . Dolic¢ Say $ Sell will open incoming inmate
Special legal mail 10 the inmates presence,” Furthél Move my
legal Mail has been Preperty Marked ond (decd: table i
J, Gteen Ceplied he Would “look 1a/o ip Dlaind ff
Spots to 3S. Creon Mul tiple times, atfer having hés
legal mai | trom Hi, Court opened opp lox i ted / ya
dozen times, J. Green Matntoined that if Was
. Plaintiff © frulf because thre hes te he a Name

on the enyelope” The las} legal mail opened and
Photo Copied Was Vecieved 6n 3-20-20, TWO
Orders Prom the Court, ons Ordering C. Moruta fo
fas pond to the Proven Aallegadion bf Le Mat /
beveg opened and phofoCopre Nop 10 10 a/ 25 Plastntee .

1
Dain! df nol being fratned in the law, acting
pro Se, Mas/ admi} (gnorrance of WHY Consfijutional
ote is bveached When Charly marked /2gal
ail i's famplred with, lead ond phofpocopped «
those Named in a Civil Qefion as cel andands.
Dlaintift is Ceffain This 7s Covsfed Ly Tht
Cons ud jon, but Unable ts Gep file 10 A fa)
iibrotty, ches ned Know which Onend mitt, 7o
Cie , 50 OSKS the Cott? fo Conspfiile This. Under
Ako opplopt ‘ate section. of The Constitution.
Furthermote, as Super visor of. Ale Mul Sowa,
ots G (2er) AGS pitticl peded in sé Jal jap) OO”) Oqaasy
——_ pliokh! far ekoicising his Conspifufionl Fight rb
Aile in his. Coul/. Onin Japa mal, hindareiig (Corner
and ode qoia 9 Mail, OM a Vi YG He oN of ‘Diaot bi [eof :
33

 
@) John Doe #3, Dental Supervisor, Fel MéLowel/ ,

6s Violated plaintiffs 5%, 6% and 14” amendment
Constitutional Nights , Lwhile acting Under Color of law

in his/her obvi Copacity, laintifl Aas never Leen

Screed or Seen by denfal in over ¢ight months,

des pite multi ple rapes Sent Via electronic

E mal_and written foguests addressing Chipped and

broken teoth , Paintu f and Sensitive fom polo des,

a5 well as_an abcess, Which Doclor Sodtbatlatd

(A Lfeleh, Wl Fe spilt! PUESE (hed OP Ohi bp o7C

whch plant noyor Leclever

‘The Devilal Super V'sor Wes aidate Of shot
Iie been oWate of Hh bot L Was Lover
Scveened O8 jWoll at My [ih (0g le sps a be
Sen bor Ounoged jeid? i see.

the bento! Sypel User’ Calbia tod borence
TS Caseag Plate bY wbttor PQ) Old S. ubering Bi
brit damoge fo ls feof , fasilsng i”) Cte!
aly hasta paubich Nt

34
RK. Marsh, Humar ReSources officer, While achay

insfidution Duty officer on two Seperate occasions
Volated plaintiff 6 5%, B™ and 14” amendment
Constitutional hohfs , UW hile acting Under Cofor od lau
in, her officidl Capacity.

1

Anprontmately Mid December 20/4, plaintiff Sfoppedl
K. Marsh and asked tf She wos the Jnsfituttion Duty
Weer 2K, Marsh Veplied “Yes: ” Dain bgan
fo Addtess i's atom pps. 6 ge | GUellaince Jotins ee
Months and t's tnebilitg fe” of Thom, K. Matth Said
“ zalt & Your Counselor, Lp He L donf deal With tof
Sfuff” Plains H Sald ‘Lady, £ ve tof Seen wny Counselor
(0 tootts ond You ate the Insfititon Duty cer, LZ
have. tied hy “Chao of Cortana,” ou Gof Lo Wwhife,
L tont Vau 4 Aecumés My rejaes Ot Kick he
Up the Chain,” K, Matsh e tA” Just fey Yous
Colnselor.” plalnfifl' Nav Hobborgasted Said " Mean,
clio Yow Nef tat the fel! Yu Ll pa; Seon thy Colle Sélor
in Moric 2’ She replied "Lin sure he wily be
Qroynd, Ln Sule of rf: ” Od Sho Ve Ul fholt,
writs oY any Thing Twn.

_f0n 1-30-86 Plaindi'H Spoke 4K, Metth Wht
(asppution Duly AL cor again, Nye told bite he had Sf! oof
Soon his Counsbler, Not had he beep Oble @ of Wi Walle
form s K. March 4 rally telco ly ook Cbep Deal oft. e
name ard #. Later thar DGht ty BF Case Matagar
Come my Cell doc the Sits) ptte in SH). She ated
S he had heen on Itedical Map. LeAity (eave , ON Cate

35
(Neon) % ee yy Cel haze Ldlie 7 late x Sign por
his is ype / dct Jeo Papers. blhin She binshid Hat
a

it She (ould Le ho xo Dlaiatit$ JEU?
toa Thk falloc ag Heck , plaliife SP asked Sar
7a fale Ais fego/ tat Z, QUe90/ 0G } Wil Ut. She Cos,
bring beck Ghevance Aaa e She Rok 4is 9a
Nar | onl Said °C oe clor Malone 1S 0p 00 EN f20ded,
Leave ” Od May, be whe a hf Orgel. LY Gy 19 Yow
Tho qievante rns Mext Week."

ON Frida JI anny 3/7 2020, K. Malth 7eL
ott ing lisp Auton Lily brcer Com re aia te
oot One Woke “ym y 1) Bat. Morlun Yeti? Og ad,
hin that \ Yo hed 4 Mt, dace ui oh oad.“
Plarntil!’ asked " bwhad are you talking about >?”

KK. Marsh Said * LZ made inguiries aboitt The
Gtrevances and legal Mai anil You Mee, (fp Wes
already in the Works. lai aditl Sfeted " Moaw ,
mis. Oxted Come Ofound & pm in the Evening cad
a5, L had Nover Seen or Spoke te het in SHd before
L cold hod Jaye Known She Was Coming, L+ Wes
Nok Chavige The fact Hat Z peed Yo te Techie
and folly up ort my Complasaps and Lai 25 Pe
(nSffutio4 hate b OWel@” ae SQ/ Youtte G
Ligh dont ask Me Va aly Vtg blse.”

TAES blaf ale dita ae lity Ot Callous
ndipipenc. fe Tho 1'sStles iat L als SS fo pi, Nise
te the bovel of Constiputvonal Violed 00S,

Ab
(26) — C. Horton, SIS Liewfennant Violated! Plaintifts

Constitutiona] rionts lWhi/e actin lindér Color of fot)
Jn his offical Capacity. The LIB fime plaihp ith”
had a Sel2ure af Fel Mélowell and wos folaced 10
the Shi, C, Horfon pulled plata otf oL Ais
coll te Sap w bin, Dla th Gofed Wf le
Alas Nef on drugs buf Sud ¢ byl; YMase. Stszitle,
C. Arion Was este e/g So Deda. Wl All in, F-
he bhecked Wit tied ical be Wold 4d the Z0uvb

of plalat ll % Condition. C, Herforr W0s. Mole
japoresfed in pai nfpif!’ fcoail ON Lnfpot Want.
Bas/<ally Stafing Phat Jt Wo Yd Chock Pty Pudi Cal
fecord gad Hh peinkill Was Peling (te Triath,
Would have him Kicked ou? of Sue, bit/ 1 Cxpeged
Dhink: & plovide tifortapon, C. Merton did Lat
Love, bhativ-ife kicked OW Of St, Lastead, laitehe
Weal Thiough Do wleeks afer antl Tht [nti Ot, Ve ful
Ws Ox puriged,

(The Secoad seme plat itl tes placed (0 SHC,
his Cell Mato Sele apploximatiiy * V0 tuerch of pursonal
Proparty. Tht Cell Male Ud jee Wit? plal opi tE HK tf
of Ths SHU and Vepeafedly rald SIs SHA on C. Aerton
that “if Plat ate ! (Wes Velasid back fo 0 COMMOUNA,
( 9¢ al Popeatafion,) he Lvoul 42 jim ped Ond OSSQUIPEE,
AS VM het Med Of UY olde DC. Moi for,
he fof i be Known fo Com fol? Sof to token
Hhey feloosed trun St or) 1-4/9, siure Olas
9 (9G th be an assauf4 Cn plat npit?:

oy
(cont) /amafes in Unik B°3, B4 and C1 Were
fold by Utd, of iears "oP Yi WY Afe goin tg Wid On
thot eye Se Sure toll if ON The Gui / Ligh (7) TNE
Ung" The tamale’ 1a Unit B38. osktd “whe ae Yor
falk ng ahead 2” The officer 12s (poniled "Wise. ° Maint,
ibs ~oleased foam Std Ond the Coll yale tttod Soke
his property ““hecked-In” fo Ptofechive C “spoil. Several
other Lamares Were pat¢ of The Plo ptt? Hilf nd!
Olso ai Nat tant [led'att OF) The. Cow loud) Lif
C. Horfon did tof gef Bit Wish te hove plata
ossaulled, ot have +s butt Semeone t0 SAI AMON E
Oo fitily Steading pith 4 the ftp peatiay.

C. horton Conf iauall hushed Hs Dill af ive Lit
Plaintit!’ Was a Wg adc, (geting the Meddca!
hecords Contin ming Stizupe aisctdtr, Sovetal fines
Pla intt! fold C. Wide hip pL Athy L medical.) Child (fet
gi ye him the medicofion (ant? seczu 2) Phare Lould b2 flo
Note Soiziuses Qhtl ho Wire tablets. . Lor offer tan
Seizures, Plainfif! Caused fo problems in FC/l M Dbilell,
C. berfer Pook a_fursonal Lnpetesd, fo Hylo | palin
Dhintitl, ant When he Cold fof acco DLésh if
Physicalt he lesorfed fo ass oSslnaliy pains
Cited a Her Mitelirgs ond Lepotts, Co us sa
Yontes 4 Monts of un icthbad plitetitir {2 Specie!
Poussin Uni? 1a ay iB OVA Cxfre me Copa Varios,

| ntainbifl a ks The Aue ty Constrite Lubich Constildfonial
cnend mens bajo bern Violated, nelading Egltal profeyp? of Ace
Ot Crael¢ unustial Puts bbe

38
V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

$ 500,000 .** Comper safely Camages and Bb CO, 000.°° Dunative.
Trassfer to a lat Séecceéify PéSon che #2 DalofHe (elease GLM2S»
Mandudory Shff trainin 4 on how 2p £2 spond Lo poteitiel Deiticeal! Sct tal iot Ss
(49. Selzures,) and haw fot LeogalZe such, Leassotd L. egal Dal pawl leitg
Aelcies and Plaked es, Wtotteate blaine CLA aw! beded LLodkical att
dental Care, S; ep all iMegal biattices and policies (a Shel,

, ae c -
Signed this day of A pri I 20 20

 

 

a

Signature of gant or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Abril And 2020
(Date)

(ma huy Seal We

Signature of pant

34
